Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark D. Miller on 09 November 2021.
The application has been amended as follows: 
Claim 1, line 3, “one tank” was changed to --one storage tank--
Claim 1, line 4, “one tank” was changed to --one storage tank--
Claim 1, line 5, “one tank;” was changed to --one storage tank;--
Claim 1, line 8, “one tank” was changed to --one storage tank--
Claim 1, line 12, “a mixing pipe;” was changed to --a mixing pipe branching off of the output line wherein said mixing pipe comprises a Venturi tube;--
Claim 1, line 14, “mixing pipe;” was changed to --Venturi tube;--
Claim 1, line 16, “mixing pipe;” was changed to --Venturi tube;--
Claim 1, lines 19-20, “said mixing pipe for communicating between said mixing pipe and said flush pipe;” was changed to --said Venturi tube connecting said Venturi tube and said flush pipe;--
Claim 1, lines 21-26, “a pressurized air source in communication with said connecting pipe for removing moisture after a flushing operation when said master valve is in a closed position, said pressurized air source being located downstream from said at least one storage tank, downstream from said master valve, downstream from said flush valve, and downstream 
Claim 1, line 27, “pipe, and” was changed to --pipe.--
Claim 1, lines 28-29, were deleted.  “l. at least one directing valve on said flush pipe for each of said at least one footbath.”  was deleted.
Claim 2, line 1, “of claim 1” was changed to --of claim 6--
Claim 3, lines 1-2, “of claim 1 further comprising a pressurized air source in communication with said connecting pipe, an” was changed to --of claim 6 further comprising an--
Claim 6, lines 1-2, “wherein said mixing pipe comprises a Venturi tube.” was changed to --further comprising at least one directing valve on said flush pipe for each of said at least one footbath.--
Claim 8, line 12, “mixing pipe;” was changed to --mixing pipe branching off of the output pipe wherein said mixing pipe comprises a Venturi tube;--
Claim 8, line 14, “mixing pipe;” was changed to --Venturi tube;--
Claim 8, line 16, “mixing pipe;” was changed to --Venturi tube;--
Claim 8, lines 19-20, “said mixing pipe for communicating between said mixing pipe and said flush pipe;” was changed to --said Venturi tube connecting said Venturi tube and said flush pipe;--
Claim 8, lines 22-27, “a pressurized air source in communication with said connecting pipe for blowing out moisture after a flushing operation when said master valve is in a closed position, said pressurized air source being located downstream from said at least one storage tank, downstream from said master valve, downstream from said flush valve, and downstream from said at least one chemical valve;” was changed to –a pressurized air source feeding into 
Claim 8, line 30, “source;” was changed to --source; and--
Claim 8, line 31, “ pipe; and” was changed to –pipe.--
Claim 8, lines 32-33, were deleted, “O. at least one directing valve on said flus pipe for each of said at least one footbath.”  was deleted.
Claim 9, line 1, “of claim 8” was changed to --of claim 16--
Claim 16, lines 1-2, “wherein said mixing pipe comprises a Venturi tube.” was changed to --further comprising at least one directing valve on said flush pipe for each of said at least one footbath.--
Claim 20, all lines of claim 20 were deleted and replaced with --20.  A method of flushing an animal footbath system, the animal footbath system comprising:
a.  at least one storage tank for holding water under pressure;
b.  an input line leading into said at least one storage tank having a pump thereon for bringing water from a water source to said at least one storage tank and pressurizing said water in said at least one storage tank;
c.  a check valve on said input line for preventing backflow of water to said pump;
d.  an output line leading from said at least one storage tank having a pressure gauge and a master valve thereon for controlling the release of said water from said at least one storage tank;
e.  a flush valve on said output line for directing the flow of said water to either a flush pipe leading to at least one footbath or to a mixing pipe branching off of the output line wherein said mixing pipe comprises a Venturi tube;
f.  at least one source of disinfecting or cleaning compound in communication with said Venturi tube;

h.  at least one chemical check valve for preventing backflow of water toward said at least one chemical valve;
i.  a connecting pipe downstream from said Venturi tube connecting said Venturi tube and said flush pipe;
j.  a pressurized air source having an air valve feeding into said connecting pipe for removing moisture after a flushing operation when said master valve is in a closed position, wherein said pressurized air source has a connection positioned between the Venturi tube and the flush pipe; 
k.  at least one footbath downstream from said flush pipe; and
l.  at least one directing valve on said flush pipe for each of said at least one footbath; 
wherein the method comprises the steps of:
1.  turning on said pump until said at least one storage tank is filled with water under pressure;
2.  adjusting said flush valve to direct flow from said at least one storage tank to said flush pipe;
3.  opening said master valve to cause water under pressure to be released from said at least one storage tank; and
4.  opening said at least one directing valve to allow said water to reach said at least one footbath.--

Claim 21, all lines of claim 21 were deleted and replaced with --21.  The method of Claim 20 comprising the additional steps of:
5.  adjusting said flush valve to direct flow from said at least one storage tank to said Venturi tube; and 


Claim 22, all lines of claims 22 were deleted and replaced with --22. The method of Claim 21 comprising the additional steps of:
7.  closing said master valve;
8.  closing said at least one chemical valve;
9.  opening said at least one directing valve; and
10.  opening said air valve to send air through said flush pipe and mixing pipe.--

Claim 23 was cancelled
Claim 24 was cancelled
Claim 25 was cancelled
Claim 26 was cancelled
Claim 27 was cancelled
Claim 28 was cancelled
Claim 29 was cancelled
Claim 30 was cancelled

New claim 31 was added, --31.  The flushing system of Claim 4, wherein said controller is in electronic communication with a remote computing device, such that a user may interface with said system controller remotely via said remote computing device.--
New claim 32 was added, --32.  The flushing system of Claim 31, wherein said electronic communication comprises wireless electronic communication.--
New claim 33 was added, --33.  The flushing system of Claim 31, wherein said controller is in wireless electronic communication with said remote computing device.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: cited references US Patent No. 1,893,482; US Patent Pub. No. 2009/0223128; US Patent Pub. No. 2013/0098816; US Patent No. 4,446,590; US Patent Pub. No. 2008/0196674; US Patent Pub. No. 2008/0072840; US Patent Pub. No. 2009/0178626 and references listed on the PTO-892 filed 03 August 2018 teach a flushing system for a footbath comprising:
a.  at least one storage tank for holding water under pressure;
b.  an input line leading into said at least one storage tank having a pump thereon for bringing water from a water source to said at least one storage tank and pressurizing said water in said at least one storage tank;
c.  a check valve on said input line for preventing backflow of water to said pump;
d.  an output line leading from said at least one storage tank having a pressure gauge and a master valve thereon for controlling the release of said water from said at least one storage tank;
k.  at least one footbath downstream from said flush pipe; and

The prior art of record all fails to show, and fails to make obvious, either alone and/or in combination a flushing system for a footbath comprising:
e.  a flush valve on said output line for directing the flow of said water to either a flush pipe leading to at least one footbath or to a mixing pipe branching off of the output line wherein said mixing pipe comprises a Venturi tube;
f.  at least one source of disinfecting or cleaning compound in communication with said Venturi tube;
g.  at least one chemical valve for controlling the amount of said disinfecting or cleaning compound added to said water in said Venture tube;

i.  a connecting pipe downstream from said Venturi tube connecting said Venturi tube and said flush pipe;
j.  a pressurized air source feeding into said connecting pipe for removing moisture after a flushing operation when said master valve is in a closed position, wherein said pressurized air source has a connection positioned between the Venturi tube and the flush pipe.
	In combination with sections a-d and k above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



10 November 2021